DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1 and 10 and 19 are amended. 
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/19/2022 has been entered.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20180124462, hereinafter Lim) in view of Wang et al. (US 20220060732 hereinafter, Wang_732) and Hu at al. (US 20190318169, hereinafter, Hu).
Regarding Claim 1, Lim discloses a method for generating a thumbnail  ([0040],  FIG. 1A, thumbnail image bitstream, a thumbnail video generated by the encoding unit ,#114) image comprising: 
receiving an encoded video packet including a packet header and a video frame ([0060], receiving the entire bitstream the video information including the video codes and header information; [0115] FIG. 6 , video extraction method receives the entire bitstream encoded and a video selection information from a terminal in Step S610);
generating a modified packet header  ([0064], the header information in the entire bitstream is modified to correspond to the bitstream of the tile area to be extracted based on the video selection information or the information on the area of the predetermined object; [0070], extracted bitstream of the video through image tiling with the SPS and PPS information of the NAL header changed; [0117], FIG. 6 , header information of the encoded entire bitstream modified to correspond to the bitstream of an area to be extracted (S630));
decoding the video frame in response to the modified packet header to extract the video frame ([0096], receiving the extracted bitstream and the decoder 512 decodes the extracted bitstream;  [0113] The decoder 542 decodes the extracted bitstream obtained, and the display unit 544 displays the extracted bitstream decoded);
generating the thumbnail image in response to the video frame ([0102], displaying the thumbnail images or video of the entire bitstream, or an image segment or video segment of the entire bitstream, or a text representing the entire bitstream).
Lim does not explicitly disclose setting a value of max num ref frames to zero in the packet header and designating the video frame as unused for reference in the packet header to flush the video frame from a decoded picture buffer and storing the thumbnail image in a memory.
Wang_732 teaches setting a value of max num ref frames to zero in the packet header and designating the video frame as unused for reference in the packet header to flush the video frame from a decoded picture buffer ([0164], FIG. 8, #806, the video decoder empties any previously-decoded pictures corresponding to the gradual decoding refresh (GDR) picture from the decoded picture buffer (DPB) based on the second flag having the second value and previously-decoded pictures are emptied from the DPB after the GDR picture has been decoded. That is, the video decoder removes (flushes) the previously-decoded pictures from the picture storage buffers in the DPB. A DPB fullness parameter is set to zero when the first flag is set to the first value that signifies the DPB is empty).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of setting header for reference frames as taught by Wang_732 ([0164]) into the encoding & decoding system of Lim in order to provide f higher video quality, improved compression and decompression techniques that improve compression ratio with little to no sacrifice in image quality are desirable (Wang_732, [0003]).
Lim & Wang_732 do not explicitly disclose storing the thumbnail image in a memory.
Hu teaches from the same field of endeavor storing the thumbnail image in a memory ([0108], generating a video thumbnail of the video based on the at least one video frame; and storing the video thumbnail and the video in a memory in the electronic device).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of storing the thumbnail image as taught by Hu ([0108]) into the encoding & decoding system of Lim & Wang_732 in order to avoid the problem of generating a video thumbnail with difficulty of incapability of presenting key video content (Hu, [0044]) and improving the speed of  obtaining  key video information (Hu, [0004]).
Regarding Claim 3, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1.	
Lim further discloses including coupling the thumbnail image to a video display in response to a user video search request ([0103], the user input unit is supplied by the user with an object or area of choice with respect to the entire bitstream information being displayed by the display unit; The user input unit 538 receives the user's selection of the position of one or more specific objects desired to be motion-tracked or one or more desired areas for viewing. The user input unit 538 is absent of a location tracking unit different from the user input unit 518 illustrated in FIG. 5A, and therefore it operates up to the point of receiving the user's selection of the objects or areas).
Regarding Claim 4, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1.
Wang_732 further discloses wherein the encoded video packet is encoded according to the H.264 standard ([0062], encoding & decoding in accordance with H.264). The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 5, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1.
 Lim further discloses wherein the memory is a hard disk drive ([0120]).

Regarding Claim 6, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1.
	Lim further discloses wherein the video frame is decoded in response to the video frame being an Intra-coded frame ([0061] The slice and tile structures are rectangular structures each including a plurality of coding blocks (coding tree blocks or CTBs) as well as data structures for encoding and decoding by H.265 HEVC (High Efficiency Video Coding)- includes intra frame prediction).
Regarding Claim 7, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1.	
Lim further discloses wherein the video frame is discarded in response to the video frame being one of a predicted frame, a bidirectional predicted frame, and an inline frame within a generation interval ([0061] The slice and tile structures are rectangular structures each including a plurality of coding blocks (coding tree blocks or CTBs) as well as data structures for encoding and decoding by H.265 HEVC (High Efficiency Video Coding)).
Regarding Claims 10, 12-16, Apparatus claims 10, 12-16 of using the corresponding method claimed in claims 1, 3-7 that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 19, Analogous rejection as the rejection of Claims 1 and 10 applies.
	Furthermore, Lim discloses a video extracting terminal device includes a communication unit, a display unit, a user input unit, a video extraction unit, and a decoder ([0014]; [0108], FIG. 5C).


Claims 2, 9, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20180124462, hereinafter Lim) in view of Wang et al. (US 20220060732 hereinafter, Wang_732), Hu at al. (US 20190318169, hereinafter, Hu) and SENTINELLI et al (US 20130336590, hereinafter, SENTINELLI).
Regarding Claim 2, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1but does not explicitly disclose including determining the video frame is a first field of an interlaced frame, receiving a second field of the interlaced frame, concatenating the first field and the second field to generate a complete frame and wherein decoding the video frame includes decoding the complete frame.
SENTINELLI teaches from the same field of endeavor determining the video frame is a first field of an interlaced frame, receiving a second field of the interlaced frame, concatenating the first field and the second field to generate a complete frame and wherein decoding the video frame includes decoding the complete frame ([0029],  extracting the information on an image frame from the data of the image frame may include decompressing or decoding the pixel data using information from the metadata and  combining image data from two neighboring image frames according to an interlace method).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of interlacing frame as taught by SENTINELLI ([0029]) into the encoding & decoding system of Lim in view of Wang_732 and Hu as one of known skill in the art and improve coding efficiency.
Regarding Claim 9, Analogous rejection as the rejection of Claim 2 applies.
Regarding Claims 11 &18, Apparatus claims 11 & 18 of using the corresponding method claimed in claims 2 & 9 that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 20, Apparatus claim 20 of using the corresponding method claimed in claim 2 that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20180124462, hereinafter Lim) in view of Wang et al. (US 20220060732 hereinafter, Wang_732), Hu at al. (US 20190318169, hereinafter, Hu) and Han et al (US 20210209812, hereinafter, Han)

Regarding Claim 8, Lim in view of Wang_732 and Hu discloses the method for generating a thumbnail image of claim 1, but does not explicitly disclose wherein generating the thumbnail image includes scaling the video frame such that the thumbnail image has a lower resolution than the video frame.
Han teaches from the same field of endeavor wherein generating the thumbnail image includes scaling the video frame such that the thumbnail image has a lower resolution than the video frame ([0329] the point cloud reception device (or decoder) may provide low-resolution point cloud content such as a thumbnail having a low decoder complexity and/or a small bandwidth. When spatial scalability decoding is supported, the point cloud processing device transmits information for spatial scalability decoding through signaling information (e.g., SPS, APS, attribute header, etc.) contained in the bitstream that is described with reference to FIG. 17.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of scaling the video frame such that the thumbnail as taught by Han ([0329]) into the encoding & decoding system of Lim in view of Wang_732 and Hu as one of known skill in the art and improve coding efficiency.
Regarding Claim 17, Apparatus claim 17 of using the corresponding method claimed in claim 8 that the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20180124462, hereinafter Lim) in view of Tsuru et al. (US 20070291840 hereinafter, Tsuru) and Hu at al. (US 20190318169, hereinafter, Hu).
Regarding Claim 1, Lim discloses an apparatus for generating and transmitting a thumbnail ([0040],  FIG. 1A, thumbnail image bitstream, a thumbnail video generated by the encoding unit ,#114) image comprising: 
a tuner configured for receiving and demodulating a video signal including a video packet having a packet header and a video frame ([0060], receiving the entire bitstream the video information including the video codes and header information; [0115] FIG. 6 , video extraction method receives the entire bitstream encoded and a video selection information from a terminal in Step S610);
a processor configured for generating a modified packet header ([0064], the header information in the entire bitstream is modified to correspond to the bitstream of the tile area to be extracted based on the video selection information or the information on the area of the predetermined object; [0070], extracted bitstream of the video through image tiling with the SPS and PPS information of the NAL header changed; [0117], FIG. 6 , header information of the encoded entire bitstream modified to correspond to the bitstream of an area to be extracted (S630));
decoding the video frame in response to the modified packet header to extract the video frame  ([0096], receiving the extracted bitstream and the decoder 512 decodes the extracted bitstream;  [0113] The decoder 542 decodes the extracted bitstream obtained, and the display unit 544 displays the extracted bitstream decoded);
generating the thumbnail image in response to the video frame ([0102], displaying the thumbnail images or video of the entire bitstream, or an image segment or video segment of the entire bitstream, or a text representing the entire bitstream); and 
a video output configured for coupling the thumbnail image to a display in response to a user video search request ([0041], user input unit is configured to generate a video selection information which informs about an object or an area of choice by a user out of the entire bitstream displayed by the display unit)
Lim does not explicitly disclose modifying the packet header to set a value of maxnum_refframes 4 4857-6868-7642, v. 1to zero and to designate the video frame as unused for reference by setting a value of memory management control operation. 
Tsuru teaches modifying the packet header to set a value of maxnum_refframes 4 4857-6868-7642, v. 1to zero and to designate the video frame as unused for reference by setting a value of memory management control operation ([0047], FIG. 3,  setting the reference picture list (ref pic list) is a list that includes the frame identifiers (frame num) corresponding to the reference frame identifiers (ref id) of plural past frames in a slice header; and the pictures having the frame identifiers (frame num) set in the reference picture list (ref pic list) are stored in a buffer for reference pictures (Decoded Picture Buffer) in accordance with H.264; [0051], FIGS. 5A  &5B, redefining the frame identifiers (frame num) in the reference picture list (ref pic list) and setting  in a slice header; [0044], [0062]the synthesizer 7 redefines frame identifiers (frame num) so that the values of the frame identifiers (frame num) of the respective pictures in the encoded data DS1 vary sequentially; [0067], redefining the frame identifiers (frame num) and the reference picture list (ref pic list), the interchangeability of the encoded data can be ensured through simple operation of merely rewriting slice headers
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of setting header for reference frames as taught by Tsuru ([0047]) into the encoding & decoding system of Lim in order to provide video data at a high frame rate can be encoded and decoded with use of units each involving difficulty in high-speed processing (Tsuru, [0022]. [0062]).
Lim & Tsuru do not explicitly disclose a memory configured for storing the thumbnail image.
Hu teaches from the same field of endeavor storing the thumbnail image in a memory ([0108], generating a video thumbnail of the video based on the at least one video frame; and storing the video thumbnail and the video in a memory in the electronic device).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of storing the thumbnail image as taught by Hu ([0108]) into the encoding & decoding system of Lim & Tsuru in order to avoid the problem of generating a video thumbnail with difficulty of incapability of presenting key video content (Hu, [0044]) and improving the speed of  obtaining  key video information (Hu, [0004]).

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20180124462, hereinafter Lim) in view of Tsuru et al. (US 20070291840 hereinafter, Tsuru), Hu at al. (US 20190318169, hereinafter, Hu) and SENTINELLI et al (US 20130336590, hereinafter, SENTINELLI).
Regarding Claim 20, Lim in view of  Tsuru and Hu discloses apparatus for generating and transmitting a thumbnail image of claim 19, but does not explicitly disclose wherein the processor is further configured for determining the video frame is a first field of an interlaced frame, receiving a second field of the interlaced frame, concatenating the first field and the second field to generate a complete frame and wherein decoding the video frame includes decoding the complete frame thereof in the exposure time duration.
SENTINELLI teaches from the same field of endeavor wherein the processor is further configured for determining the video frame is a first field of an interlaced frame, receiving a second field of the interlaced frame, concatenating the first field and the second field to generate a complete frame and wherein decoding the video frame includes decoding the complete frame ([0029],  extracting the information on an image frame from the data of the image frame may include decompressing or decoding the pixel data using information from the metadata and  combining image data from two neighboring image frames according to an interlace method).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of interlacing frame as taught by SENTINELLI ([0029]) into the encoding & decoding system of Lim in view of Tsuru and Hu as one of known skill in the art and improve coding efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seregin at al. (US 20200404300): teaching decoding a first syntax element indicating a first picture to remove from a decoded picture buffer (DPB), removing the first picture from the DPB, decoding a current picture, and storing the decoded current picture in the DPB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487